DETAILED ACTION
The papers submitted on 24 December 2021, amending claims 1-3, 5, 7, 8, 10, 12, the title, adding claims 32-38, and canceling claims 23-31, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US 2017/0005406 A1) in view of Lane et al. (US 6,693,441 B2).
Regarding claim 1, Mueller discloses a method of manufacturing a diaphragm with an integrated electric circuit (title/abstract), the method comprising: preparing a first sheet of an elastomeric material 14/15; arranging at least one electronic device 19/20 in the first sheet of elastomeric material to obtain an elastomeric preform; and arranging the elastomeric preform in a mold and molding the elastomeric preform therein to cure the elastomeric material and form the medical component having the at least one electronic device embedded therein (FIG. 1; ¶¶ 45-50). Mueller discloses that the diaphragm includes protective layers (¶ 44).
Mueller does not appear to explicitly disclose applying the protective layers to an exposed surface of the electronic device.
However, Lane discloses a protective coating for a fingerprint sensor (title/abstract), in which the protective coating is applied over the conductive electrical device during wafer manufacture and before sealing and encapsulation (4:15-27).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the protective coating of Mueller to include the coating of Lane, because such coatings are known in the art and could provide adequate scratch and impact resistance (Lane 1:44+).
Regarding claim 2, Lane discloses that the protective layer conductive particles 36 which provide a electrical path through the protective coating (3:64+)
Regarding claim 3 and/or 32, Lane discloses a fluoropolymer coating with conductive particles such as aluminum oxides (3:49+, 3:64+).
Regarding claim 5, Mueller discloses the mold or the elastomeric preform includes an element 17/24 for facilitating positioning of the elastomeric preform and/or centering of the at least one electronic device during the molding (¶ 49).
Regarding claim 33, Lane suggests the electrical or optical path is insulated by the protective film from a medicament (title/abstract, 2:25+).  
Regarding claim 34, Lane suggests the electrical or optical path comprises an electrical contact through the protective film, such that the electrical contact engages with the exposed surface of the at least one electrical device (title/abstract, 2:25+).
Regarding claim 35, Lane suggests the protective film encapsulates the at least one electronic device, and the protective film is electrically conducive (2:25+, 4:15+).
Regarding claim 36, Lane suggests a surface of the protective film covers an entire second surface of the first sheet of the elastomeric material (4:15+).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US 2017/0005406 A1) in view of Lane et al. (US 6,693,441 B2) as applied to claim 1 above, further in view of Sudo (US 2004/0083666 A1).
Mueller does not appear to expressly disclose the mold includes an upper and lower half with open cavities, the lower half including a bottom surface recessed so to be spaced apart from the preform prior molding and that during molding the elastomer flows into the open space between the preform and the bottom surface. 

At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Mueller to include the molding of Sudo, because such a configuration is known in the art and could accomplish the molding in Mueller with expected results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US 2017/0005406 A1) in view of Lane et al. (US 6,693,441 B2) as applied to claim 1 above, further in view of Fassler et al. (3D structures of liquid-phase GaIn alloy embedded in PDMS with freeze casting).
Mueller does not appear to expressly disclose freezing the preform.
However, Fassler discloses a process for embedding electronic circuit comprising freeze cast gallium-indium alloys (abstract, § 3 Freeze casting, pp. 4444-4445) which are embedded between elastomeric sheets (§ 4 Circuit fabrication, pp. 4445-4447).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Mueller to include the frozen circuits of Fassler, in order to provide circuits that are flexible or stretchable as desired (Fassler abstract).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US 2017/0005406 A1) in view of Lane et al. (US 6,693,441 B2) as applied to claim 1 above, further in view of Pommereau et al. (US 2012/0195182 A1).
Mueller does not appear to expressly disclose a tube.
However, Pommereau discloses a method of embedding a codding feature 28 into the bung of a tubular cartridge 10, which includes a plugged end 12 and a crimped end 14 (FIG. 2-3).
prima facie obvious to one of ordinary skill in the art to modify the process of Mueller to include the tubular configuration of Pommereau, in order to provide the embedded electronics within a syringe-like drug delivery device as desired.
Response to Arguments
Applicant’s amendment/arguments, see pp. 3-11, filed 24 December 2021, with respect to the rejection(s) of claim(s) 1-9 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lane et al. (US 6,693,441 B2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742